     Case 1:19-cv-00216 Document 18 Filed 05/14/20 Page 1 of 2 PageID #: 88



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              BLUEFIELD DIVISION

TRAVIS GLENN SMITH,

             Petitioner,

v.                                                    Case No. 1:19-cv-00216


BARBARA RICKARD, Warden,
FCI McDowell,

             Respondent.



       MEMORANDUM OPINION and ORDER SEALING DOCUMENTS

      Pending before the Court is Respondent’s Motion to Seal Exhibit Two of Response

to Order to Provide Documents, (ECF No. 15), requesting the attached Exhibit No. 2 be

filed under seal and made a part of Respondent’s Response to Order to Provide

Documents. (ECF No. 17). The Court notes that Exhibit No. 2 contains confidential

information. Due to the confidential information contained in the exhibit, and the

requirement that such information not be published, the Court GRANTS the Motion to

Seal and ORDERS that Exhibit No. 2 (ECF No. 15-1), be sealed and made a part of

Respondent’s Response to Order to Provide Documents. (ECF No. 17).

      The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)
    Case 1:19-cv-00216 Document 18 Filed 05/14/20 Page 2 of 2 PageID #: 89



provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, Exhibit No. 2 to Respondent’s

Response shall be sealed and will be designated as sealed on the Court’s docket. The Court

deems this sufficient notice to interested members of the public. The Court has considered

less drastic alternatives to sealing the document, but in view of the confidential nature of

the information, and the fact that the information is interspersed throughout Exhibit No.

2, no such alternatives are feasible at this time. Accordingly, the Court finds that sealing

Exhibit No. 2 to Respondent’s Response to Order to Provide Documents does not unduly

prejudice the public’s right to access court documents.

       The Clerk is instructed to provide a copy of this Order to Petitioner and counsel of

record.

                                          ENTERED: May 14, 2020
